372 U.S. 774
83 S.Ct. 1103
10 L.Ed.2d 137
Roy E. LaFORGEv.Louie L. WAINWRIGHT.
No. 6, Misc.
Supreme Court of the United States
April 22, 1963

La Forge, pro se.
Richard W. Ervin, Atty. Gen. of Florida, and Bruce R. Jacob, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Florida.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792.